UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ESTATE OF FRANCIS M. HOFFMAN,
Plaintiff-Appellant,

v.
                                                                     No. 98-1865
BALTIMORE CITY PUBLIC SCHOOLS;
MAYOR AND CITY COUNCIL OF
BALTIMORE, a municipal corporation,
Defendants-Appellees.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
William M. Nickerson, District Judge.
(CA-95-2793-WMN)

Submitted: January 5, 1999

Decided: February 10, 1999

Before MURNAGHAN and WILKINS, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John F. Conwell, DAVIS & ASSOCIATES LAW OFFICES, P.A.,
Towson, Maryland, for Appellant. Otho M. Thompson, City Solicitor,
Joanne Evans-Anderson, Principal Counsel, BALTIMORE CITY
LAW DEPARTMENT, Baltimore, Maryland, for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Francis Martin Hoffman1 filed this action in the district court,
alleging that the Baltimore City Public Schools (BCPS), the Mayor,
and the City Council of Baltimore violated his rights under the Amer-
icans with Disabilities Act, 42 U.S.C.A. §§ 12101-12213 (West 1995
& Supp. 1998). He alleged that BCPS failed to hire him as a teacher
because of his mental illness. Hoffman had a history of manic depres-
sive or bipolar affective disorder dating back to 1975. He received
treatment for this condition, and the illness was stable and controlled
by medication during the relevant time period. Hoffman was accred-
ited to teach first grade through middle school for a five-year period
ending July 1, 1997.

A 1988 complaint with the Baltimore Community Relations Com-
mission alleging that BCPS failed to hire Hoffman because of his his-
tory of mental disability resulted in a finding of probable cause in
1991. Because of the finding, BCPS agreed to consider Hoffman for
employment for the 1992 hiring year. Hoffman alleged that most
teachers hired for the 1992-93 school year were selected by school
principals at two consortia held in June 1992, but Hoffman was not
notified of those events. He was sent on interviews to four schools;
none of the principals of those schools offered him a job. No one
questioned him about his mental disability during the interviews, or
suggested any awareness of the disability. Hoffman asserted in his
complaint that BCPS did not hire him because of his alleged disabil-
ity, that he was not processed through the normal hiring channels, and
that he was not hired in retaliation for his prior claim of discrimination.2
_________________________________________________________________
1 Hoffman has died since the appeal was noted, and his estate is pro-
ceeding with the appeal.
2 The retaliation claim is not presented on appeal; therefore, we do not
address it.

                    2
Hoffman and BCPS moved for summary judgment. The district
court, concluding that Hoffman had made only bald assertions in sup-
port of his claim, granted BCPS's motion and entered summary judg-
ment against Hoffman. Hoffman appeals.

This court reviews the district court's order granting summary
judgment de novo. Beard Plumbing & Heating, Inc. v. Thompson
Plastics, Inc., 152 F.3d 313, 315 (4th Cir. 1998). Summary judgment
is appropriate where there is no genuine issue of material fact, and the
moving party is entitled to judgment as a matter of law. Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). The facts and any per-
missible inferences to be drawn therefrom must be viewed most
favorably to the nonmoving party. Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 587-88 (1986). If the nonmoving
party fails to show an essential element of the case for which he has
the burden of proof, summary judgment is appropriate. Celotex Corp.
v. Catrett, 477 U.S. 317, 323 (1986).

Under the ADA, no employer "shall discriminate against a quali-
fied individual with a disability because of the disability of such indi-
vidual in regard to . . . the hiring, advancement or discharge of
employees. . . ." 42 U.S.C.A. § 12112 (West 1995). To establish a
violation of the ADA in this factual context, a party must prove: (1)
that he has a disability; (2) that he is otherwise qualified for the posi-
tion; and (3) that he was excluded from employment because of dis-
crimination "solely on the basis of the disability." Shafer v. Preston
Memorial Hosp. Corp., 107 F.3d 274, 276 (4th Cir. 1997). An
employer must be aware of an individual's disability for ADA liabil-
ity to exist. Hedberg v. Indiana Bell Tel. Co. , 47 F.3d 928, 931 (7th
Cir. 1995). Unsupported speculation does not satisfy a party's burden
to produce some evidence in resisting a summary judgment motion.
Id. at 931-32.

Hoffman conceded that, in the BCPS at the time of his interviews,
the principal of each school had ultimate hiring authority. He had no
evidence that any of the principals with whom he interviewed was
aware of his mental illness. The fact that one principal "knew that
Hoffman was familiar with mental health issues" is not adequate to
sustain the burden of establishing knowledge. Without evidence of
this essential element of the cause of action, Appellant's claim fails.

                     3
We conclude that the district court applied the correct legal stan-
dard in granting summary judgment, and that no genuine issues of
material fact require that the judgment be reversed. We therefore
affirm the decision of the district court. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and oral argument would not aid the
decisional process.

AFFIRMED

                    4